DETAILED ACTION
1.	This action is responsive to the communication filed on December 28, 2020.  Claims 1-20 are pending.  At this time, claims 1-20 are still rejected.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed December 28, 2020, under 35 USC 112 2nd paragraph, with respect to claims 1-20, have been considered and they are persuasive.  Therefore the previous rejection has been withdrawn.
Applicant’s arguments filed December 28, 2020, under 35 USC 103, with respect to claims 1-20, have been considered but are not persuasive and moot because the arguments do not apply to any of the new citation being used in the current rejection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1-2, 6, 8-9, 13, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dandu; Srinivas et al (US 9202039 B2), in view of LeBlanc; Chelsea J. et al (US 8942729 B2), and further in view of Mebed; Amr Mohamed (US 9189606 B2).
Referring to claim 1:
		i.	Dandu teaches method for providing privacy information to a user of a user device, comprising:
(1)	identifying data as private data of the user (see Figure 4, element 406, column 7, lines 35-49 of Dandu);
(2)	detecting, at a management server, access of the private data by an entity other than the user and the user device (see column 1, lines 42-48 and column 7, lines 35-49 of Dandu; see also the combination of teaching between Dandu and Mebed in more details);
(3)	generating, at the management server, an event  file reflecting the access of the private data (see column 1, lines 33-48 of Dandu);
(4)	storing the event file as part of an event log in a database accessible to the management server (see column 1, line 61 through column 2, line 7 of Dandu);
(5)	providing the event file to the user device for display to the user (see the combination of teaching between Dandu and LeBlanc).
ii.	Although Dandu teaches the claimed subject matter, Dandu is silent or is not clear on the capability of disclosing (1) detecting, at a management server, access of the private data by an entity other than the user and the user device; (2) providing the event to the user device for display to the user.  On the other hand, Mebed teaches limitation (1) in column 2, lines 5-19 of Mebed, and LeBlanc teaches limitation (2) in Figure 1, element 128 and column 4, lines 6-19 of LeBlanc.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Dandu with the teaching of Mebed for providing information privacy (see column 1, line 7 of Mebed), and with the teacing of LeBlanc for providing alert dialog box 120 for display (see column 3, lines 58-59 of LeBlanc).
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Dandu with the teaching of Mebed to enhance the privacy of information stored on or accessible by the devices (see column 1, lines 53-54 of Mebed), and with the teacing of LeBlanc by determining that a condition for triggering action 104 is satisfied (see column 3, lines 55-57 of LeBlanc).
b.	Referring to claim 2:
		i.	The combination of teaching between Dandu and LeBlanc teaches the claimed subject matter. Dandu further teaches:
(1)	wherein the event identifies the accessing entity, the private data accessed, and when the access occurred (see column 1, lines 42-48 and column 7, lines 35-49 of Dandu).
c.	Referring to claim 6:
		i.	The combination of teaching between Dandu and LeBlanc teaches the claimed subject matter. Dandu further teaches:
(1)	further comprising receiving, at the management server, a second event file from a management agent on the user device, the second event file indicating access of private data on the user device by a third-party service other than the management server (see column 1, lines 42-57 of Dandu).
d.	Referring to claims 8-9 and 13:
i.	This claim consists a non-transitory, computer-readable medium comprising instructions that, when executed by a processor of a management server, cause the management server to perform stages for providing an event log to a user of a user device same as the steps of claims 1-2 and 6, thus they are rejected with the same rationale applied against claims 1-2 and 6 above.
e.	Referring to claims 15-16:
i.	This claim consists a system for providing an event log to a user of a user device to implement the steps of claims 1-2, thus they are rejected with the same rationale applied against claims 1-2 above.
8.	Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dandu; Srinivas et al (US 9202039 B2), in view of LeBlanc; Chelsea J. et al (US 8942729 B2), and further in view of MANNING; WILLIAM (US 20160191243 A1)
a.	Referring to claim 3:

(1)	further comprising storing the event log as a hash in a blockchain (see column 7, lines 28-34 of Dandu; see also the combination of Dandu and Manning for blockchain).
ii.	Although Dandu teaches the claimed subject matter of claim 3, Dandu is silent or is not clear on the capability of disclosing the blockchain.  On the other hand, Manning teaches the blockchain in paragraph [0025] of Manning.
iii.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
(1)	have modified the invention of Dandu with the teaching of Manning for securing data of the device.
iv.	The ordinary skilled person would have been motivated to:
(1)	have modified the invention of Dandu with the teaching of LeBlanc by for securing stored data information.
b.	Referring to claim 4:
		i.	The combination of teaching between Dandu and LeBlanc teaches the claimed subject matter. Manning further teaches:
(1)	further comprising performing an audit by comparing the event log to the blockchain, and taking a remedial action when a difference exists between event files in the blockchain and the event log (see paragraph [0071-0072] of Manning).
c.	Referring to claim 5:
		i.	The combination of teaching between Dandu and LeBlanc teaches the claimed subject matter. Dandu and Manning further teach:
(1)	wherein the event file indicates whose private data was accessed, wherein the database associates a blockchain element with the event file, and wherein the audit includes comparing the blockchain element to the event file (see column 1, lines 42-48 and column 7, lines 35-49 of Dandu; see also paragraph [0025, 0071-0072] of Manning).
Allowable Subject Matter

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanhnga B. Truong whose telephone number is 571-272-3858. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached at 571-272-8878.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.

/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        
February 16, 2021